DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein, in response to a determination by the separation anxiety determiner, data indicating that the pet is in the separation anxiety state is output to a user interface.” It is unclear if this limitation is describing an element, a step to be performed, or is merely referring to an intended result. The phrase “is output” does not recite any structural elements, and the claim limitation appears to resemble a method step more than it does an element of an apparatus. Additionally, the claim is unclear regarding what determination by the separation anxiety determiner causes data indicating that the pet is in the separation anxiety state to be sent to the user interface. It is assumed that the separation anxiety determiner always has an output of yes or no, so the claim would likely be clarified if the language were amended to tell us “wherein, in response to a determination by the separation anxiety determiner that the pet is in the separation anxiety state…” to recite the information that is merely implied by the current text.

Claim 16 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim. However, it appears to the examiner that the activity recognizer disclosed is meant to be configured to recognize the activity of a pet rather than of a user, as is recited earlier in claim 16. Applicant should consider amending the claim to read “the pet”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US-20160100802-A1) in view of Martiskainen et al. ("Cow behaviour pattern recognition using a three-dimensional accelerometer and support vector machines", April 5, 2009, Applied Animal Behavior Science).
Regarding claim 1, Newman teaches a system for monitoring separation anxiety in pets. Newman teaches activity recognition of the pet based on pet-related data acquired from at least one sensor (paragraph 12, “a system for behavioral monitoring for equines comprising at least one first sensor”) with data gathered from an accelerometer (paragraphs 43, 146)  as well as a separation anxiety determiner (paragraph 39, “the system wherein said abnormal behavior indicates change in said equine’s anxiety status”; paragraph 159, “data can be entered into the processor and results output”; 
Newman teaches analyzing input data that is the activity of the pet recognized by the activity recognizer (paragraphs 41-42, lists several activities related to horse anxiety level). Patterns in these events are used to draw conclusions about the state of the animal (paragraph 12, “identify at least one abnormal behavior of said equine by identifying at least one deviation from said normal behavior”; paragraph 137 “computing means adapted to determine a behavior pattern for the equine from the sensor data and compare the behavior pattern data to other behavior pattern data”, paragraphs 91-93 and 189-191 disclose anxiety behaviors). Thus, one of skill in the art would recognize that Newman teaches a system using Complex Event Processing to analyze input data in order to determine whether the pet is in a separation anxiety state, as evidenced by Bates, “Secrets Revealed: Trading Tools Uncover Hidden Opportunities”, June 15, 2011, which discloses that complex event processing is defined as “treating actions that happen all the time as specific events, which describe the action, and then being able to analyze those events as they are streaming through a system, while looking through them for patterns”.
While Newman does teach the use of accelerometers for activity recognition based on pet-related data acquired from at least one sensor, Newman does not teach the use of a support vector machine to classify the actions of the pet. However, Martiskainen teaches a system for recognizing the activity of animals based on data acquired from accelerometers using a support vector machine algorithm (page 33 column 1 paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Martiskainen to provide a system of monitoring a separation anxiety of a pet with an activity recognizer configured to recognize an activity of the pet using a support vector machine based on pet-related data acquired from 
Regarding claim 2, Newman in view of Martiskainen teaches the system of claim 1. Newman also teaches a plurality of sensors configured to be worn around the pet (paragraph 137).
Regarding claim 4, Newman in view of Martiskainen teaches the system of claim 1. Newman also teaches the activity recognizer being configured to recognize continuous primary activities of the pet based on data that is continuously acquired from the at least one sensor (paragraph 64, “determine, from at least one signal from said at least one sensor, said at least one parameter of said equine as a function of time). Newman also teaches different activities of the pet being divided into separate hierarchies, said activities having different weights in determining an abnormal condition of the pet (paragraph 162, activities which require a “rapid response”; vs paragraph 164, activities which do not require a rapid response).
Regarding claim 5, Newman in view of Martiskainen teaches the system of claim 4. Newman also teaches activity recognition of posture activities including walking (paragraph 161), standing (paragraph 161), sitting/lying (paragraph 15), head motion activity (paragraph 41), and voice activity (paragraph 30).
Regarding claim 6, Newman in view of Martiskainen teaches the system of claim 5. Newman already teaches designating activities according to a hierarchical model with different levels. Newman also teaches recognizing the events of the pet comprising at least one of sniffing (paragraph 30) and head shake (paragraph 26), as well as a destructive behavior (paragraph 166, “chewing on objects other than food, such as the stall or fencing”; paragraph 195 “kicking the stall wall”, “stall destruction”), exploratory behavior (paragraph 195 “box walking”, “stall circling”), and a voice behavior (paragraph 30). Newman also teaches monitoring the frequency of occurrence of abnormal behaviors (paragraph 19).

Regarding claim 8, Newman in view of Martiskainen teaches the system of claim 6. Newman’s system also teaches recognizing anxiety-related behaviors by determining the presence of a pattern of specific behaviors (paragraph 189, “behavior patterns discernable in an equine include indicators of increased anxiety”).
Regarding claim 10, Newman in view of Martiskainen teaches the system of claim 1. Martiskainen also teaches the use of a multiclass SVM for activity recognition (page 33 column 1 paragraph 3, “measuring several behavioural patterns of dairy cows using a three-dimensional accelerometer and recognising them from the accelerometer data using multi-class support vector machine classifiers.”).
Regarding claim 11, Newman teaches a computer-implemented method (paragraph 64, “a method of monitoring behavior of equines, comprising… processing means”) for monitoring separation anxiety in pets.  Newman teaches activity recognition of the pet based on pet-related data acquired from at least one sensor (paragraph 12, “a system for behavioral monitoring for equines comprising at least one first sensor”) as well as a system for determining whether the pet is in a state of anxiety (paragraph 39). 
Newman teaches analyzing input data that is the activity of the pet recognized by the activity recognizer (paragraphs 41-42, lists several activities related to horse anxiety level). Patterns in these events are used to draw conclusions about the state of the animal (paragraph 12, “identify at least one abnormal behavior of said equine by identifying at least one deviation from said normal behavior”; paragraph 137 “computing means adapted to determine a behavior pattern for the equine from the sensor data and compare the behavior pattern data to other behavior pattern data”, paragraphs 91-93 
While Newman does teach activity recognition based on pet-related data acquired from at least one sensor, Newman does not teach the use of a support vector machine to classify the actions of the pet. However, Martiskainen teaches a method for recognizing the activity of animals using a support vector machine algorithm (page 33 column 1 paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Martiskainen to provide a method of monitoring a separation anxiety of a pet with an activity recognizer configured to recognize an activity of the pet using a support vector machine based on pet-related data acquired from at least one sensor. Doing so would provide a system of activity recognition which is accurate for a variety of animal behaviors (page 37, column 1, paragraph 3) as discussed by Martiskainen.
Regarding claim 13, Newman in view of Martiskainen teaches the method of claim 11. Newman also teaches the activity recognizer being configured to recognize continuous primary activities of the pet based on data that is continuously acquired from the at least one sensor (paragraph 64, “determine, from at least one signal from said at least one sensor, said at least one parameter of said equine as a function of time). Newman also teaches different activities of the pet being divided into separate hierarchies, said activities having different weights in determining an abnormal condition of the pet (paragraph 162, activities which require a “rapid response”; vs paragraph 164, activities which do not 
Regarding claim 15, Newman in view of Martiskainen teaches the method of claim 11. Newman teaches a non-transitory computer-readable medium in the form of a tag worn on the horse containing processing and data storage means (paragraph 155) to perform the methods described in claim 11 (paragraph 158) of analyzing pet behaviors (paragraph 161) in order to detect separation anxiety of the pet (paragraph 189).
Claims 3 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Martiskainen as applied to claims 1 and 11 above, and further in view of Goyal et al. (US-20060047187-A1).
Regarding claim 3, Newman in view of Martiskainen teaches the system of claim 1. Newman also teaches data indicating that the pet is in the separation anxiety state is output to a user interface device (paragraph 50-56, “warning mechanism provides notification”, “message sent to at least one person”, “SMS message, a message displayed on a display”) in response to a determination made by the separation anxiety determiner (paragraph 50, “warning mechanism in communication with said processing means”). Newman does not teach a separation anxiety handler configured to generate a measure command for taking a measure for relieving the separation anxiety of the pet in response to a command received through the user interface device and to transmit the measure command to at least one actuator.
Goyal teaches a system for remote monitoring of fear and distress responses in pets (paragraph 39). The system has a user interface (paragraph 7) through which a user can send a command remotely to a device coupled to a subject being monitored for the purpose of intervention (paragraph 42). The 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Newman in view of Martiskainen to incorporate the teachings of Goyal to create a system for monitoring a separation anxiety of a pet wherein a separation anxiety determiner (Newman, claim 1) sends an output to a user interface device (Newman, above) through which a command is received from the user (Goyal, paragraph 42) directed to a separation anxiety handler (Goyal, paragraph 9, remote device) to transmit the measure for relieving the separation anxiety of the pet to at least one actuator (Goyal, paragraph 9, drug delivery). Doing so allows the owner of the pet to intervene remotely in response to a pet’s separation anxiety when the pet must be left alone.
Regarding claim 12, Newman in view of Martiskainen teaches the method of claim 11. Newman also teaches data indicating that the pet is in the separation anxiety state is output to a user interface device (paragraph 50-56, “warning mechanism provides notification”, “message sent to at least one person”, “SMS message, a message displayed on a display”). Newman does not teach receiving a command from a user interface device which generates a measure command for taking a measure for relieving the separation anxiety of the pet, or transmitting the measure command to at least one actuator.
Goyal teaches a method for remote monitoring of fear and distress responses in pets (paragraph 39). The system has a user interface (paragraph 7) through which a user can send a command remotely to a device coupled to a subject being monitored for the purpose of intervention (paragraph 42). The system also discloses a remote device which dispenses a medication or tranquilizer to the subject (paragraph 9).

Regarding claim 16, Newman teaches a system for monitoring separation anxiety in pets. Newman teaches activity recognition of the pet based on pet-related data acquired from at least one sensor (paragraph 12, “a system for behavioral monitoring for equines comprising at least one first sensor”) as well as a separation anxiety determiner (paragraph 39, “the system wherein said abnormal behavior indicates change in said equine’s anxiety status”; paragraph 159, “data can be entered into the processor and results output”; paragraph 189, “other behavior patterns discernable in an equine include indicators of increased anxiety”). Newman also teaches a plurality of sensors configured to be worn around the pet (paragraph 137).
Newman teaches analyzing input data that is the activity of the pet recognized by the activity recognizer (paragraphs 41-42, lists several activities related to horse anxiety level). Patterns in these events are used to draw conclusions about the state of the animal (paragraph 12, “identify at least one abnormal behavior of said equine by identifying at least one deviation from said normal behavior”; paragraph 137 “computing means adapted to determine a behavior pattern for the equine from the sensor data and compare the behavior pattern data to other behavior pattern data”, paragraphs 91-93 and 189-191 disclose anxiety behaviors). Thus, one of skill in the art would recognize that Newman teaches a system using Complex Event Processing to analyze input data in order to determine whether 
While Newman does teach activity recognition based on pet-related data acquired from at least one sensor, Newman does not teach the use of a support vector machine to classify the actions of the pet. However, Martiskainen teaches a system for recognizing the activity of animals using a support vector machine algorithm (page 33 column 1 paragraph 3). 
While Newman does teach data indicating that the pet is in the separation anxiety state is output to a user interface device (paragraph 50-56, “warning mechanism provides notification”, “message sent to at least one person”, “SMS message, a message displayed on a display”) in response to a determination made by the separation anxiety determiner (paragraph 50, “warning mechanism in communication with said processing means”), Newman does not teach a user interface device configured to do so. Newman also fails to teach an output command from a user interface device for a measure of the separation anxiety state, a separation anxiety handler configured to receive the command from the user interface device to generate a measure for relieving the separation anxiety of the pet, transmitting the measure command to at least one actuator, and the at least one actuator configured to take the measure for relieving the separation anxiety of the pet in response to the measure command.
Goyal teaches a system for remote monitoring of fear and distress responses in pets (paragraph 39). The system has a user interface (paragraph 7) in the form of a small handheld device (paragraph 41, “the parent accesses the information from a small hand-held device”) through which a user can receive a distress signal from a monitored subject in response to an abnormal reading (“a system… alerts the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to incorporate the teachings of Martiskainen to provide a system of monitoring a separation anxiety of a pet with an activity recognizer configured to recognize an activity of the pet using a support vector machine based on pet-related data acquired from at least one sensor. Doing so would provide a system of activity recognition which is accurate for a variety of animal behaviors (page 37, column 1, paragraph 3) as discussed by Martiskainen.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Newman in view of Martiskainen to incorporate the teachings of Goyal to create a system for monitoring a separation anxiety of a pet wherein a user interface device is configured to receive (Goyal, above) data indicating that a pet is in the separation anxiety state from the separation anxiety determiner (Newman, above), and through which a command is received from the user (Goyal, paragraph 42) directed to a separation anxiety handler (Goyal, paragraph 9, remote device) to transmit the measure for relieving the separation anxiety of the pet to at least one actuator (Goyal, paragraph 9, drug delivery). Doing so allows the owner of the pet to intervene remotely in response to a pet’s separation anxiety when the pet must be left alone.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, t. Regarding claim 14, the prior art does not teach the consecutive series of steps progressing through hierarchical tiers of activities as a method in combination with the other elements of the claimed method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791